Citation Nr: 0738586	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-00 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969, including service in the Republic of Vietnam.  
His decorations include the Combat Infantryman Badge and the 
Silver Star Medal.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Columbia, South Carolina Department of Veterans Affairs 
(VA) Regional Office (RO).

In an August 2001 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective July 6, 2001.  The veteran filed an increased 
rating claim in June 2003.

In May 2005, the Board remanded this case to the RO for 
further development.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

Under the VCAA, VA has a duty to assist the veteran in 
obtaining information and evidence relevant to the 
adjudication of his claim.  See 38 C.F.R. §§ 3.103, 3.159 
(2007).  In January 2006, the veteran submitted a response to 
the December 2005 Supplemental Statement of the Case.  In his 
response, the veteran declared that he did not have any 
additional information to submit to VA with regard to his 
claim, but he asked VA to obtain his "most recent Anderson 
VA Medical Clinic Records in Anderson, South Carolina for Dr. 
Thompson for the following period November 2005."  There is 
no indication that VA has attempted to obtain these records, 
and such records have not been associated with the claims 
file.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In this case, service connection has already 
been granted, but the veteran was not provided notice of the 
type of evidence needed to establish a disability rating and 
effective date.  Id.  On remand, the veteran should be 
provided proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that informs him not only about the 
requirements for establishing his entitlement to increased 
ratings, but also concerning the downstream issue pertaining 
to the effective dates for the award of benefits, including 
an explanation as to the type of evidence that is needed to 
establish an effective date.

Accordingly, the case is REMANDED for the following actions:

1.	The RO should send the veteran a 
corrective VCAA notice letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) and includes 
an explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	The RO should request all treatment 
records pertaining to the veteran from 
the VA Medical Clinic in Anderson 
(including any treatment provided by 
Dr. Thompson) since November 2005.  All 
records obtained should be associated 
with the claims file.

3.	Then, readjudicate the claim in light 
of the additional evidence obtained.  
If the claim is not granted to the 
veteran's satisfaction, then send him 
and his representative a Supplemental 
Statement of the Case and give them the 
opportunity to respond to it.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



